21-30070-hcm Doc#52-1 Filed 03/26/21 Entered 03/26/21 09:56:13 Proposed Order Pg 1
                                      of 2




                       UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

 IN RE:                                     §
                                            §
 BENJAMIN JOE GIRON,                        §    CASE NO. 21-30070-HCM
                                            §
                                            §    CHAPTER 11
 DEBTOR                                     §
                                            §

                              ORDER DISMISSING CASE

       CAME ON for hearing the Motion of the United States Trustee to Dismiss Case

 (the “Motion”). The Court finds that proper notice was given for the Motion. Based on the

 record before the Court, the Court finds that cause exists under section 1112 of the

 Bankruptcy Code to either convert this case to Chapter 7 or dismiss this case, and that

 based on the facts of this case, the case should be dismissed.

 Therefore, it is hereby ordered, that:

       1.     The Motion is granted; and

       2.     The case is dismissed.

                                           ###
21-30070-hcm Doc#52-1 Filed 03/26/21 Entered 03/26/21 09:56:13 Proposed Order Pg 2
                                      of 2




 Submitted by:

 James W. Rose, Jr.
 Trial Attorney
 State Bar No. 17251900
 615 E. Houston St., Room 533
 San Antonio, TX 78205
 (210) 472-4640
 (210) 472-4649 Fax
 James.rose@usdoj.gov
